Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 1 of 30



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


   STRONG CURRENT ENTERPRISES                         Case No.
   LIMITED,

           Plaintiff,

           v.                                         JURY TRIAL DEMANDED

   THE AFFILIATI NETWORK, INC.,
   SANJAY (SONNY) PALTA, LIQUID
   EARTH, INC. D/B/A PROFIT POINT
   MEDIA, PROFIT POINT, INC.
   JAMES DOUGAL, DAVID
   PACHKOFSKY, KANDERIAN
   ENTERPRISES, INC. AND TODD
   HEBERT,

           Defendants.


                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

          Plaintiff, STRONG CURRENT ENTERPRISES LIMITED (“Plaintiff” or “Strong

  Current”), by and through its attorneys, Fox Rothschild LLP, hereby brings this Complaint against

  Defendants, THE AFFILIATI NETWORK, INC. (“Affiliati”), SANJAY (SONNY) PALTA

  (“Palta”), LIQUID EARTH, INC. d/b/a PROFIT POINT MEDIA, PROFIT POINT, INC., JAMES

  DOUGAL         (“Dougal”),    DAVID      PACHKOFSKY            (“Pachkofsky”),    KANDERIAN

  ENTERPRISES, INC. (“Kanderian”), and TODD HEBERT (“Hebert”) (collectively, all

  defendants are referred to herein as “Defendants” and individually as a “Defendant”), and alleges

  as follows:




                                                 1
  113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 2 of 30



                                       NATURE OF ACTION

          1.     This is an action under federal and state unfair competition law arising from

  Defendants’ efforts to wrongfully appropriate and use Strong Current’s marketing materials and

  methods to unfairly compete with Strong Current and acquire the benefits of Strong Current’s

  unique and proprietary market making abilities.

          2.     As set forth more fully below, Defendants have intentionally and willfully copied

  Strong Current’s internet marketing campaigns and strategies for multiple products of Strong

  Current and its clients, including without limitation copying advertising materials and marketing

  campaigns for: BLAUX™ portable air conditioners and wearable fans, which Defendants sell as

  Glacier products; “ClipperPro” nail clippers, which Defendants sell as “Pro Clipper” nail clippers

  and Ultra Cool products; “BarxBuddy,” which Defendants sell as “BarkBuddy”; SuperBoost

  WIFI, which Defendants offer as “Super Wifi Booster”; and “Oshenwatch,” which Defendants sell

  as “SmartSwiss Watch”.

          3.     Defendants’ copying includes not only using confusingly similar marks and brands

  but using Strong Current’s product images and product descriptions and advertising copy.

          4.     Strong Current has expended substantial resources to identify unique products and

  build strong internet based marketing campaigns to maximize products sales. Strong Current

  marketing campaigns are based upon scientifically researched and developed internet marketing

  techniques that Strong Current continuously tests and develops, including testing specific materials

  for each offering.

          5.     Trading on Strong Current’s marketing expertise and acumen, Defendants have

  literally copied Strong Current’s marketing materials, and despite repeated demands to discontinue



                                                    2
  113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 3 of 30



  their practice of copying Strong Current’s marketing materials, they continue to use elements of

  Strong Current’s customized and proprietary marketing materials.

          6.     Through this action, Strong Current seeks damages as a result of, and injunctive

  relief preventing, Defendants’ copying and exploitation of Strong Current’s marketing materials

  and Defendants’ other acts of unfair competition.

          7.     Defendants blatantly and willfully seek to exploit Strong Current’s proprietary

  creative marketing materials and tools causing irreparable damage to Strong Current’s efforts to

  build and sustain brands to enhance product sales of Strong Current products.

          8.     Defendants should be enjoined from continuing their wrongful behavior and

  expressly prohibited from copying, expropriating in any material respect or otherwise exploiting

  the marketing materials and programs of Strong Current.

                                           THE PARTIES

          9.     Strong Current is a company formed under the laws of Hong Kong and has its

  principal place of business at Suite 2201, 22/F, Chinachem Century Tower, 178 Gloucester Road,

  Wanchai, Hong Kong.

          10.    Upon information and belief, Affiliati is a Florida corporation and has its principal

  place of business in Miami Beach, Florida.

          11.    Upon information and belief, Palta is an individual who resides in Miami Beach,

  Florida and is a citizen of Florida.

          12.    Upon information and belief, Palta is the Founder, sole owner and President of

  Affiliati.

          13.    Upon information and belief, Palta operates Affiliati as his alter ego.



                                                   3
  113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 4 of 30



          14.    Upon information and belief, Liquid Earth, Inc. is an Arizona corporation doing

  business under the trade name Profit Point Media and has its principal place of business in Oro

  Valley, Arizona.

          15.    Upon information and belief, Profit Point, Inc. is an Arizona corporation and has

  its principal place of business in Oro Valley, Arizona. Liquid Earth, Inc. d/b/a Profit Point Media

  and Profit Point, Inc. are collectively referred to herein as “Profit Point”.

          16.    Upon information and belief, Dougal is an individual who resides in Lake Havasu

  City, Arizona and is a citizen of Arizona.

          17.    Upon Information and belief, Pachkofsky is an individual who resides in Gilbert,

  Arizona and is a citizen of Arizona.

          18.    Upon information and belief, Dougal and Pachkofsky operate Profit Point as their

  alter ego.

          19.    Upon information and belief, Kanderian is a Delaware corporation that at times

  does business under a d/b/a “Astoria VR” and has its principal place of business in Katy, Texas.

          20.    Upon information and belief, Hebert is an individual who resides in Plano, Texas

  and is a citizen of Texas.

          21.    Upon information and belief, Hebert operates Kanderian as his alter ego.

          22.    Palta, Dougal, Pachkofsky, and Hebert directly and through their alter egos –

  Affiliati, Profit Point, and Kanderian – have been conspiring together to unfairly compete with

  Plaintiff and misappropriate Plaintiff’s business opportunities.




                                                     4
  113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 5 of 30



                                       JURISDICTION AND VENUE

          23.    Subject matter jurisdiction exists under 28 U.S.C. § 1332(a)(2) in that Strong

  Current is a citizen of a foreign country and Defendants are citizens of different states, and the

  amount in controversy exceeds $75,000, exclusive of interest and costs.

          24.    Subject matter jurisdiction also exists under the Lanham Act, 15 U.S.C. § 1051 et

  seq., because this dispute arises, in part, under the Lanham Act, and as provided in 28 U.S.C. §

  1367, this Court has supplemental jurisdiction over the state law claims asserted herein.

          25.    This Court has personal jurisdiction over Defendants because Affiliati and Palta

  reside in and have regular and established places of business within this District, and the out-of-

  state Defendants conspired with those Defendants to commit torts directed at, and causing injuries

  in, this jurisdiction. Furthermore, the out-of-state Defendants conduct extensive business in

  Florida, and have committed the tortious infringing and deceptive acts described in this Complaint

  in Florida.

          26.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because at least

  one of the Defendants resides in and has a regular and established place of business within this

  District, and pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events or

  omissions giving rise to Strong Current’s claims occurred in this District.

                              FACTS COMMON TO ALL COUNTS

  A.      Plaintiff’s Products and Proprietary Marketing Materials

          27.    Strong Current markets and sells consumer products over the internet around the

  globe; the United States is currently its most profitable and largest single market.

          28.    Strong Current has developed and refined its internet marketing strategies and

  methods over the years through rigorous analysis of the response to its internet marketing efforts.

                                                   5
  113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 6 of 30



  Strong Current, together with its affiliates, has honed its techniques and approaches through years

  of comparing trial pages against each other and determining what approaches are most effective at

  obtaining sales from internet advertising pages, including, for example, determining techniques to

  enhance the likelihood of purchases when buyers reach the checkout webpage.

          29.    Strong Current also develops the visuals for add pages themselves based upon its

  years of experience and carefully analyzed data.

          30.    Strong Current’s practice is also to develop novel trademarks and brands for the

  products it markets to enhance the likelihood of success and build brand equity for the products.

          31.    Strong Current carefully selects the products it chooses to offer, such as the Blaux™

  brand of portable indoor air conditioners and wearable fans and the KoreTrak™ brand of

  smartwatch / fitness trackers, based upon its expertise and skill at identifying what products

  consumers are likely to purchase. Strong Current has developed techniques and tools from years

  of effort that enable Strong Current to identify products that it can successfully market over the

  internet.

          32.    Strong Current has also developed, over years of effort, a network of companies

  who market Strong Current products in their local markets (“Strong Current Marketing Affiliates”)

  using Strong Current marketing materials, techniques and strategies, which the Strong Current

  Marketing Affiliates may adopt in whole or in part to market Strong Current products. The Strong

  Current Marketing Affiliates invest their own funds in purchasing advertising on the internet to

  market the Strong Current products using the Strong Current marketing materials and approach.

  The Strong Current Marketing Affiliates rely on the creativity and novelty of the Strong Current

  product selection and marketing approach to be successful and profitable in their efforts.



                                                     6
  113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 7 of 30



          33.    As a result of Strong Current’s years of effort to develop unique and proprietary

  techniques for identifying and marketing products over the internet directly and through Strong

  Current Marketing Affiliates, Strong Current has become a leading internet merchandiser of

  novelty consumer goods.

  B.      Defendants’ Theft of Plaintiff’s Proprietary Marketing Materials

          34.    Strong Current recently discovered that Defendants have been stealing Strong

  Current’s unique and proprietary marketing and sales materials to offer, in Florida and elsewhere,

  products identical to Strong Current’s products.

          35.    For example, Affiliati circulates a weekly newsletter to their marketing affiliates

  (“Affiliati Marketing Affiliates”), including Profit Point, Dougal, Pachkofsky, Kanderian and

  Hebert, regarding products Affiliati is offering through the Affiliati Marketing Affiliates, and a

  recent newsletter featured the following product under the brand Glacier Portable AC:




          36.    This visual is an original photo created by Strong Current for marketing its Blaux™

  line of portable air conditioners.


                                                     7
  113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 8 of 30



          37.    Defendant Palta, through his alter ego Affiliati, has deliberately targeted Strong

  Current’s product offerings in the Affiliati newsletters wherein Affiliati offers to internet

  marketers, such as the other Defendants, products they can market over the internet.

          38.    Palta has recognized the success of Strong Current internet product offerings and,

  through Affiliati, Palta provides advertising and marketing materials to the Defendants and other

  internet marketers that Palta has copied from Strong Current’s website.

          39.    By copying the advertising and marketing materials, Palta and Affilaiti not only

  save the substantial cost of identifying products that can be successfully marketed over the internet

  and the cost of developing effective advertising campaigns and collateral materials, but also get to

  leverage off the substantial marketing efforts of Strong Current and its Marketing Affiliates to

  create the demand for these products.

          40.    The actions of Palta through Affiliati are an intentional and deliberate attempt by

  them to procure for themselves and their affiliates the sales for products that Strong Current and

  its Marketing Affiliates have generated.

          41.    The Defendants other than Palta and Affilaiti are aware and know that the materials

  provided by Affilaiti have been copied without permission from the owner of the rights to the

  materials. These Defendants nevertheless use the marketing materials with the intention of

  misappropriating for themselves sales of the products marketed with the stolen marketing

  materials.

          42.    The foregoing actions of the Defendants to wrongfully use the stolen marketing

  materials are also intended to interfere with and damage, and have interfered with and damaged,

  Strong Current’s relationship with its Marketing Affiliates, who no longer have exclusive use of



                                                    8
  113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 9 of 30



  the advertising and marketing materials developed by Strong Current and have suffered loss of

  sales due to the deliberate actions of the Defendants.

          43.    A review of various affiliated websites operated by Profit Point, such as

  https://www.glacierportableac.com       and      https://www.glacierportableac.com/checkout.php?,

  indicated that Defendants, in fact, used identical copies of Strong Current marketing material for

  its   Blaux™    line   to   offer   portable   air       condition   units   under   a   Glacier   brand:




                                                       9
  113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 10 of 30




                                        10
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 11 of 30




                                        11
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 12 of 30




                                        12
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 13 of 30




                                        13
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 14 of 30




           44.    A review of other affiliated websites operated by Kanderian, such as https://

   www.smartproductstoday.com, indicates that Defendants used identical copies of Strong Current

   marketing material for its Oshenwatch™ line to offer to offer the same smartwatch under the brand

   SmartSwiss Watch:




                  OSHENWATCH                                                  INFRINGING

https://www.buyoshenwatch.com/en/index-1.html              https://topdiscounts.org/n/smartswiss/v1/index.htm?cep=2E1
                                                                            ogm0yrgYVwJtIDWBqlOJ-a-
                                                              YHJmVYHBroREGBdetb64c2qajHhAQ_8MeTfO6TdAbcUri-
                                                                                 srqeyaj2MSJ3vTq-
                                                           hA6ERgd9hRMysG0J1kbnfiGVmCrLQSy5rQpw8WZDTKyvqVnxY
                                                                       K86I4eSRCiJTXGzOiKvU77QIzQIZZcH4j-
                                                                D0IIaiu72vSPhyGO6NZq-m3as0R2OzZcbgrzp0PeSw-
                                                           eGjf3rMm_DZ67yTka0VSmT8XTduIuuAQN1oSoLhLeyLxfeAOm
                                                                   sISaKf79JlbZ8y3m9AGDXeIxkGgPDcNw-nD45N-
                                                            _Dci3gSTnkeHzPHcLsIAn1_5fLlO84ZqXamVYCKpNwhpOVE8-
                                                           zZQmhEu0E75XXBVRpdqdT486PL683KeXv6MkGhGe5uyBfhIxrJ
                                                                  Tona9_YG-_mX-UIhDrwbdu1bBGh9jByTzeTIKP3-

                                                  14
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 15 of 30



                                               TTykdOETGhzoZhCMFesnXhxEEkx1g&lptoken=1584988e37cb
                                               86c95605&pubid=HOMEPAGE_US%7Cc&camp=391783033&s
                                                  upl=yahoo.com&ad=35717072917&agrp=9768731100




                  OSHENWATCH                            SMARTSWISS WATCH
https://www.buyoshenwatch.com/en/order.        https://www.smartproductstoday.com/s
                 html                          martorder21?aff_sub=HB&aff_sub2=dfn
                                               3t2f3diln7uf12q0l9ves&affiliate_id=2624
                                               510&cookiepreview=false&noautoplay=f
                                                         alse&nopopup=false




                                        15
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 16 of 30




                                        16
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 17 of 30




           45.    In addition to stealing the Blaux™ air-conditioning and Oshenwatch marketing

   materials, Defendants, working together, have also used Strong Current’s marketing materials,

   including images, to market at least the following rip off products: Ultra Cool Wearable AC (copy

   of Strong Current’s Blaux™ Wearable AC Plus); “Pro Clipper” nail clippers (copy of Strong

   Current’s “ClipperPro” product); “BarkBuddy” (copy of Strong Current’s “BarxBuddy” product);

   and “Super Wifi Booster” (copy of Strong Current’s “SuperBoost WIFI” product).

           46.    Defendants, working together, have used at least the following websites to offer

   rip-off versions of Strong Current products:

           Ultra Cool Wearable AC (copy of Strong Current’s Blaux™ Wearable AC Plus):

                  https://www.youcansave.shop/ultracoolNeck/

                  https://www.youcansave.shop/ultracoolNeck/checkout.php?

           FitBeat Smartwatch (copy of Strong Current’s KoreTrak™ smartwatch / fitness tracker):

                  https://www.youcansave.shop/fitbeat/

                  https://www.youcansave.shop/fitbeat/checkout.php?




                                                  17
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 18 of 30



           47.    Defendants intentionally market their infringing products to compete directly with

   Plaintiff and divert sales away from Plaintiff.

           48.    Defendants, individually and in concert, are blatantly stealing Strong Current’s

   marketing materials and product selections to unfairly compete with Strong Current.

           49.    Further, Defendants’ conduct is damaging the goodwill and brand equity that

   Strong Current has been building for its branded products, and confusing consumers as to the

   source of the goods by using identical marketing materials with a different brand. Defendants’

   conduct has also injured Strong Current’s relationship and reputation with Strong Current

   Marketing Affiliates who depend on Strong Current for unique, novel and innovative marketing

   materials and product sale opportunities.

           50.    Strong Current sent cease and desist letters to Defendants and parties affiliated with

   them, who were selling the Glacier portable air conditioners, demanding that Defendants cease

   and desist their theft and provide an accounting for their unlawful activities.

           51.    As a result of the cease and desist letters, the marketing for the Glacier portable air

   conditioners was changed, but it still continues to use stolen images, nearly identical checkout

   pages and confusingly similar advertising copy. Further, no accounting has been provided nor has

   Strong Current received a direct response to the cease and desist letters.

           52.    Strong Current has incurred damages and irreparable harm, which continues to

   accrue every day. Specifically, as a result of Defendants’ intentional copying of Strong Current’s

   marketing materials and approaches, Defendants have diverted sales from Strong Current in

   Florida and elsewhere. Notably, for the products listed in paragraph 43 above, Plaintiff makes

   substantial sales to Florida, and Defendants’ tortious conduct is stealing that business. Defendants’

   conduct has also harmed consumers in Florida and elsewhere by denying them proper service and

                                                     18
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 19 of 30



   support for the sales pirated from Strong Current. For instance, Defendants do not even have a

   return          policy,    and      the     nominal       shipping/return      pages,     such      as

   https://www.glacierportableac.com/pages/shippingandreturn.html, cannot be accessed.

             53.      Not only is Defendants’ conduct intentional, but also willful and done with the

   knowledge and intention of misappropriating Strong Current’s business opportunities.

   C.        Defendants’ Behavior is Causing Ongoing Irreparable Harm

             54.      As seen supra, Defendants are blatantly and willfully attempting to compete

   unfairly with Strong Current by copying Strong Current’s product selection and marketing

   materials.

             55.      Defendants have blatantly sought to misappropriate the benefit of Strong Current’s

   creative and unique marketing materials and approaches, and to undercut and destroy the goodwill

   and brand equity that Strong Current has created for its branded products, by, inter alia, utilizing

   intentionally copied content. Defendants’ conduct is creating the false appearance of association

   in order to bolster their own sales and/or market presence to Strong Current’s detriment and

   expense.

             56.      Furthermore, the harm associated with Defendants’ wrongful conduct is, by its very

   nature, irreparable, and Strong Current lacks an adequate remedy at law.

                                        FIRST CAUSE OF ACTION

            (False Designation of Origin under the Lanham Act (15 U.S.C. § 1125(a)(1)(A)))

             57.      Strong Current repeats and re-alleges the allegations in all preceding paragraphs of

   this Complaint.




                                                       19
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 20 of 30



           58.    As a result of longstanding and extensive efforts to develop internet marketing

   techniques and tools, Strong Current has developed distinctive marketing materials as used with

   respect to its Blaux™ brand of portable air conditioners and other products.

           59.    Defendants knowingly and willfully used the Strong Current marketing materials

   and confusingly similar variations thereof in interstate commerce to sell competing products.

           60.    Defendants have used the identical internet pages and confusingly similar pages to

   Strong Current’s pages in interstate commerce in association with the offering and selling of

   identical products, and are currently using such materials to identify their products in direct

   competition with Strong Current.

           61.    Defendants’ willful and unauthorized use of Strong Current’s marketing materials

   for their identical or similar product lines is likely to cause confusion, or to cause a mistake

   regarding or to deceive purchasers as to the affiliation, connection, or association of Defendants’

   products with Strong Current, in violation of Section 43 of the Lanham Act, 15 U.S.C.

   § 1125(a)(1)(A).

           62.    Defendants’ use of Strong Current’s marketing materials, including identical copies

   and images, is likely to cause confusion and thus constitutes a false designation of origin,

   affiliation, connection, or association, and a false description or representation that wrongfully and

   falsely designates Defendants’ products as being associated, affiliated, or connected with, or

   approved or sponsored by, Strong Current in violation of 15 U.S.C. § 1125(a)(1)(A).

           63.    As a direct and proximate result of Defendants’ unlawful acts and conduct,

   Defendants have diverted sales from Strong Current, and Strong Current has suffered and will

   continue to suffer damage to its business for which Strong Current is entitled to monetary relief.



                                                    20
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 21 of 30



             64.    By reason of Defendants’ unlawful acts and practices, Defendants have caused, are

   causing, and unless such acts are enjoined by the Court, will continue to cause irreparable harm to

   Strong Current’s reputation and goodwill with consumers and Strong Current Marketing Affiliates

   for which there is no adequate remedy at law, and for which Strong Current is entitled to injunctive

   relief.

             65.    Unless enjoined by this Court, Defendants will continue to use Strong Current’s

   marketing materials to confuse and mislead consumers, and will cause irreparable harm to

   Plaintiff, including to its reputation and goodwill, and potentially to its marketing affiliate network

   and customer base.

             66.    Unless the Court orders Defendants to notify its affiliates and any other resale

   customers of the misappropriation of Strong Current marketing materials and to remove

   Defendants’ infringing marketing and approaches, Plaintiff will suffer irreparable harm to its

   reputation and goodwill.

             67.    Upon information and belief, Defendants have committed the foregoing acts

   willfully and with the intent to benefit from the reputation and goodwill of Strong Current.

             68.    Strong Current is also entitled to recover from Defendants the gains, profits, and

   advantages that Defendants have obtained as a result of their unlawful acts.

             69.    This case is also exceptional, at least by virtue of Defendants’ blatant copying of

   Strong Current’s materials. Thus, Plaintiff is also entitled to recover its attorneys’ fees and costs

   of suit pursuant to 15 U.S.C. § 1117.

                                   SECOND CAUSE OF ACTION
             (Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq.)

             70.    Strong Current repeats and re-alleges the allegations in all preceding paragraphs of

   this Complaint.
                                                     21
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 22 of 30



           71.      Defendants’ intentional and willful copying of Strong Current’s marketing

   materials has misled and harmed consumers and is immoral, unethical and deceptive.

           72.      Defendants’ conduct offends established public policy and is substantially injurious

   to consumers.

           73.      Defendants’ conduct is harmful to consumers because, among other things,

   Defendants do not properly service or support the products. For instance, Defendants do not even

   have     a     return   policy,    and    the    nominal     shipping/return    pages,    such    as

   https://www.glacierportableac.com/pages/shippingandreturn.html, cannot be accessed.

           74.      By intentionally copying Strong Current’s marketing material, Defendants are

   misleading and deceiving consumers and/or causing a likelihood of confusion or misunderstanding

   as to the source, sponsorship, or approval of their marketing and approaches and otherwise

   damaging the public.

           75.      Defendants’ conduct alleged above has caused Strong Current to lose sales as well

   as injury to its business and reputation with both consumers and the Strong Current Marketing

   Affiliates.

           76.      Defendants’ use of Strong Current’s marketing materials is likely to cause

   confusion among consumers.

           77.      Further, Defendants’ business conduct is contrary to honest practices in industrial

   or commercial matters. As such, it is also liable under Florida laws of unfair competition.

           78.      As a direct and proximate result of Defendants’ conduct, Strong Current has

   incurred substantial damages in an amount to be determined at trial, together with interest,

   attorneys’ fees, costs and disbursements thereon.



                                                     22
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 23 of 30



           79.      Defendants’ conduct was intentional, willful and malicious, thus justifying the

   award of punitive and/or exemplary damages.

           80.      Defendants’ conduct has caused and is likely to continue to cause substantial injury

   to the public and to Strong Current, entitling Strong Current to injunctive relief.

                                    THIRD CAUSE OF ACTION
                  (Unfair Competition Under Lanham Act § 43(a) (15 U.S.C. § 1125(a))

           81.      Strong Current repeats and re-alleges the allegations in all preceding paragraphs of

   this Complaint.

           82.      Strong Current owns all right and title to the Strong Current marketing materials.

           83.      Defendants’ copying and use of the Strong Current marketing materials is

   misleading and has caused, and is likely to continue to cause, confusion among consumers within

   the United States.

           84.      Defendants are direct competitors of Strong Current who have diverted sales to

   themselves by virtue of their blatant copying of Strong Current marketing materials.

           85.      Furthermore, Defendants’ use of identical and/or confusingly similar pictures,

   written descriptions, and checkout pages, as well as the overall look and feel of their webpages, to

   those used by Strong Current not only confuses consumers but also confuses Strong Current

   Marketing Affiliates and harms Strong Current’s reputation with Strong Current Marketing

   Affiliates.

           86.      Upon information and belief, Defendants have committed the foregoing acts

   willfully and with the intent to benefit from the reputation and goodwill of Strong Current.

           87.      Strong Current is also entitled to recover from Defendants the gains, profits, and

   advantages that Defendants have obtained as a result of their unlawful acts.


                                                     23
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 24 of 30



           88.    This case is also exceptional, at least by virtue of Defendants’ blatant copying of

   Strong Current’s materials. Thus, Plaintiff is also entitled to recover its attorneys’ fees and costs

   of suit pursuant to 15 U.S.C. § 1117.

                                   FOURTH CAUSE OF ACTION
                                      (Unfair Competition)

           89.    Strong Current repeats and re-alleges the allegations in all preceding paragraphs

   of this Complaint.

           90.    Defendants have improperly copied Strong Current’s marketing materials and

   marketing campaigns to develop their own businesses to compete with Strong Current and to

   funnel Strong Current’s business opportunities to themselves.

           91.    Defendants’ intentional and willful theft of Strong Current’s marketing materials is

   immoral, unethical and deceptive.

           92.    Defendants’ conduct as alleged above has caused Strong Current to lose sales as

   well as caused injury to Strong Current’s brand and reputation with merchandisers, consumers,

   and the Strong Current Marketing Affiliates.

           93.    Further, Defendants’ business conduct is contrary to honest practices in industrial

   or commercial matters.

           94.    As a direct and proximate result of Defendants’ unfair competition, Strong Current

   has incurred substantial damages in an amount to be determined at trial, together with interest,

   costs and disbursements thereon.

           95.    Defendants’ conduct was intentional, willful and malicious, thus justifying the

   award of punitive and/or exemplary damages as well as attorneys’ fees and costs of suit.

                                      FIFTH CAUSE OF ACTION
                                          (Misappropriation)

                                                    24
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 25 of 30



           96.    Strong Current repeats and re-alleges the allegations in all preceding paragraphs

   of this Complaint.

           97.    Strong Current developed its marketing materials through extensive time, skill,

   labor, money, and other resources.

           98.    In connection with the advertising, marketing, and sale of their products,

   Defendants have willfully and intentionally copied Strong Current’s creative and proprietary work

   and have otherwise exploited the reputation and goodwill associated with Strong Current’s

   products and marketing materials, in competition with Strong Current, to gain a competitive

   advantage, and also in a manner that is likely to cause confusion, mistake, and deception.

           99.    Defendants have thus misappropriated Strong Current’s creative and proprietary

   work and intellectual property for their own financial gain and misappropriated the benefit of such

   creative work by diverting sales to themselves. The misappropriation resulted not only in diverted

   sales, but also in a competitive advantage for Defendants because Defendants were burdened with

   little or none of the expense incurred by the Strong Current in developing the proprietary marketing

   and approaches. By these actions, Defendants gained a financial benefit for themselves and have

   caused financial loss and damages to Strong Current.

           100.   Defendants’ actions have caused and will continue to cause Strong Current

   irreparable injury for which Strong Current has no adequate remedy at law.

           101.   By these actions, Defendants gained a financial benefit for themselves, including

   diverted sales, and have caused financial loss and damages to Strong Current.

                                    SIXTH CAUSE OF ACTION
                                       (Unjust Enrichment)

           102.   Strong Current repeats and re-alleges the allegations in all preceding paragraphs of

   this Complaint.
                                                   25
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 26 of 30



           103.     Strong Current has invested substantial time, money and effort into developing and

   maintaining its marketing materials.

           104.     Defendants have used and continue to use Strong Current’s marketing materials to

   compete with Strong Current and funnel Strong Current’s business opportunities away from Strong

   Current and to Defendants.

           105.     By using Strong Current’s marketing materials, Defendants have obtained a

   substantial benefit.

           106.     Defendants have unjustly benefited from the use of Strong Current’s marketing

   materials, and under the circumstances, it would be inequitable for Defendants to retain the benefit

   without reimbursing Strong Current for such benefit.

                                    SEVENTH CAUSE OF ACTION
                  (Tortious Interference with Strong Current’s Business Relationships

           107.     Strong Current repeats and re-alleges the allegations in all preceding paragraphs of

   this Complaint.

           108.     Strong Current maintains profitable and, in most cases, long standing business

   relationships with Strong Current’s Marketing Affiliates.

           109.     The Defendants are aware of Strong Current’s business relationships with its

   Marketing Affiliates.

           110.     The Defendants individually and collectively are intentionally interfering with

   Strong Current’s business relationships by their unjustified and illegal use of the marketing

   materials prepared by Strong Current for the exclusive use of Strong Current and its Marketing

   Affiliates.

           111.     The foregoing actions of the Defendants have caused damage and harm to Strong

   Current’s relationship with its Marketing Affiliates who no longer have exclusive use of the
                                                26
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 27 of 30



   advertising and marketing materials developed by Strong Current. Consequently, Strong Current

   has suffered loss of revenue from its Marketing Affiliates who in turn have suffered loss of sales

   they would ordinarily have had from using Strong Current’s materials.

           112.     Further, the actions of the Defendants have caused a loss of good will and harmed

   the working relationships between Strong Current and its Marketing Affiliates, including the loss

   of some of these business relationships.

                                        EIGHTH CAUSE OF ACTION
                                            (Civil Conspiracy)

           113.     Strong Current repeats and re-alleges the allegations in all preceding paragraphs of

   this Complaint.

           114.     Defendants conspired with each other for an unlawful purpose and agreed to

   perform unlawful acts, to wit: stealing Plaintiff’s product ideas and original marketing materials

   and using the stolen materials to compete with Plaintiff and/or misappropriate Plaintiff’s business

   opportunities.

           115.     Defendants each agreed to this common goal and to perform said unlawful acts.

           116.     Defendants acted in concert with the specific object of harming Plaintiff and for

   their own personal gain.

           117.     Each Defendant performed an overt act in furtherance of the conspiracy.

           118.     The unlawful acts alleged herein, including acts directed into the State of Florida,

   were committed in furtherance of the conspiracy.

           119.     As a result of the Defendants’ combined and concerted unlawful efforts, Plaintiff

   has been damaged.

                                        NINTH CAUSE OF ACTION
                  (Aiding and abetting against all Defendants other than Palta and Affiliati)

                                                     27
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 28 of 30



           120.   Strong Current repeats and re-alleges the allegations in all preceding paragraphs of

   this Complaint.

           121.   Palta and Affiliati, by their actions, have led all the other Defendants to engage in

   unfair competition in violation of 15 U.S.C. 1125(a).

           122.   Palta and Affiliati, by their actions, have led all the other Defendants to

   misappropriate Plaintiff’s advertising and marketing materials.

           123.   Palta and Affiliati, by their actions, have led all the other Defendants to engage in

   unfair competition in violation of the common law.

           124.   Palta and Affiliati, by their actions, have led all the other Defendants to participate

   in deceptive trade practices in Florida, which harmed consumers and Plaintiff.

           125.   All of the Defendants have knowingly participated in, or substantially assisted with,

   each Defendant’s respective and individual tortious conduct.

           126.   By reason of the aforesaid, Plaintiff has been damaged as set forth herein.

                                       PRAYER FOR RELIEF

           WHEREFORE, Strong Current respectfully requests that this Court enter judgment in its

   favor against Defendants and award the following relief:

                  (a)    A preliminary and permanent injunction barring Defendants, or any person

                         or entity acting on their behalf, in concert with them, or through which they

                         act, from:

                            i.   Copying Strong Current marketing materials or using materials

                                 confusingly similar thereto; and

                           ii.   Unfairly competing with Strong Current in any manner;

                  (b)    Compensatory damages including, but not limited to: (i) lost profits; (ii) the

                                                    28
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 29 of 30



                        disgorgement of all profits and revenues received by Defendants; and (iii)

                        to the extent calculable, damages for reputational damage, lost customers,

                        lost Marketing Affiliates relationships, lost revenue, loss of goodwill,

                        corrective advertising, and other damages;

                  (c)   Punitive and exemplary damages in an amount to be determined at trial in

                        this matter;

                  (d)   Interest, costs, and attorney’s and expert fees;

                  (e)   Equitable relief in the form of an injunction, a constructive trust, an

                        accounting, and disgorgement of profits and other benefits received by

                        reason of Defendants’ unlawful conduct; and

                  (f)   Awarding such other relief to Strong Current as this Court deems

                        appropriate, just, and proper.

           Dated: September 3, 2020                 Respectfully submitted,


                                                         FOX ROTHSCHILD LLP

                                                         /s/ Megan A. McNamara
                                                          Megan A. McNamara
                                                          Florida Bar No. 112636
                                                          777 South Flagler Drive
                                                          Suite 1700, West Tower
                                                          West Palm Beach, FL 33401
                                                          Tel.: (561) 835-9600
                                                          Fax: (561) 835-9602
                                                          Email: mmcnamara@foxrothschild.com

                                                         Jonathan R. Lagarenne, Esq.
                                                          (Pro Hac Vice forthcoming)
                                                         1225 17th Street, Suite 2200
                                                         Denver, CO 80202
                                                         Tel: (303) 292-1200
                                                         Fax: (609) 292-1300
                                                         Email: jlagarenne@foxrothschild.com
                                                  29
   113942969.v1
Case 1:20-cv-23692-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 30 of 30




                                             Benjamin R. Kurtis, Esq.
                                              (Pro Hac Vice forthcoming)
                                             N.J.I.D. # 209492010
                                             Princeton Pike Corporate Center
                                             997 Lenox Drive
                                             Lawrenceville, NJ 08648
                                             Tel: (609) 896-3600
                                             Fax: (609) 896-1469
                                             Email: bkurtis@foxrothschild.com

                                             Counsel for Plaintiff, Strong Current
                                             Enterprises Limited




                                        30
   113942969.v1
